EXHIBIT 10.1

SCICLONE PHARMACEUTICALS, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended May 3, 2010)

(Plan Termination Date: July 25, 2016)

The following constitute the provisions of the Employee Stock Purchase Plan of
SciClone Pharmaceuticals, Inc.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the Common Stock of the Company.

(d) “Company” shall mean SciClone Pharmaceuticals, Inc., a California
corporation.

(e) “Compensation” shall mean all regular straight time gross earnings, overtime
and shift premium and shall not include payments for incentive compensation,
incentive payments, bonuses, commissions and other compensation.

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

(g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

(h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

(i) “Employee” shall mean any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.



--------------------------------------------------------------------------------

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Offering Date” shall mean the first business day of each Offering Period of
the Plan, except that in the case of an individual who becomes eligible after
the first business day of an Offering Period, the term “Offering Date” shall
mean the first business day of the Purchase Period coinciding with or next
succeeding the day on which that individual becomes an eligible Employee.

Options granted after the first business day of an Offering Period will be
subject to the same terms as the options granted on the first business day of
such Offering Period except that they will have a different grant date (thus,
potentially, a different exercise price) and, because they expire at the same
time as the options granted on the first business day of such Offering Period, a
shorter term.

(l) “Offering Period” shall mean a period as determined by the Board in
accordance with Section 4(a), except as otherwise determined under Section 11.

(m) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(n) “Plan” shall mean this Employee Stock Purchase Plan.

(o) “Purchase Date” shall mean the last business day of each Purchase Period, on
which outstanding options are exercised automatically.

(p) “Purchase Period” shall mean a period as determined by the Board in
accordance with Section 4(b), the final day of which is a Purchase Date.

(q) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

3. Eligibility.

(a) Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) if such option would permit his or
her rights to purchase stock under all employee stock purchase plans (described
in Section 423 of the Code) of the Company and its Subsidiaries to accrue at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value
of such stock (determined at the time such option is granted) for



--------------------------------------------------------------------------------

each calendar year in which any such option is outstanding at any time. The
$25,000 limitation described in this Section shall be applied in conformance
with Section 423(b)(8) of the Code and the regulations thereunder.

4. Offering Periods and Purchase Periods.

(a) Offering Periods. Commencing on June 1, 2010, the Plan shall be implemented
by sequential Offering Periods of approximately three (3) months duration, with
new Offering Periods commencing on the first trading days of March, June,
September and December of each year and ending on the final trading days of the
next May, August, November and February, respectively, occurring thereafter.

Not withstanding the foregoing, the Board may establish from time to time
additional or alternative concurrent, sequential or overlapping Offering Periods
of such duration, not in excess of twenty-four (24) months, and having such
beginning and ending dates as the Board specifies.

Furthermore, the Board shall have the power, in its discretion, to establish
separate, simultaneous or overlapping Offering Periods having different terms
and conditions and to designate the Subsidiary(ies) that may participate in a
particular Offering Period, provided that each Offering Period shall
individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all participants granted an option pursuant
to such Offering Period shall have the same rights and privileges within the
meaning of such section. Alternatively and in order to comply with the laws of a
foreign jurisdiction, the Board shall have the power, in its discretion, to
grant options in an Offering Period to citizens or residents of a non-U.S.
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens) that provide terms which are less favorable than the
terms of options granted under the same Offering Period to Employees resident in
the United States.

(b) Purchase Periods. Commencing on June 1, 2010, each Offering Period of
approximately three (3) months duration shall consist of a single Purchase
Period having the same duration, the last day of which shall be the Purchase
Date for such Offering Period and Purchased Period.

Notwithstanding the foregoing, if the Board so determines, each Offering Period
may consist of two (2) or more consecutive Purchase Periods having such duration
as specified by the Board. The last day of each Purchase Period shall be the
Purchase Date for such Purchase Period. If the first or last day of a Purchase
Period is not a day on which the principal stock exchange or quotation system on
which the Common Stock is then listed is open for trading, the Company shall
specify the trading day that will be deemed the first or last day, as the case
may be, of the Purchase Period.

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given offering. The subscription



--------------------------------------------------------------------------------

agreement shall set forth the percentage of the participant’s Compensation
(which shall be not less than 1% and not more than 15%) to be paid as
Contributions pursuant to the Plan.

(b) Payroll deductions shall commence on the first payroll date following the
Offering Date and shall end on the last payroll date on or prior to the last
Purchase Date of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.

6. Method of Payment of Contributions.

(a) The participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than fifteen percent (15%) of such participant’s Compensation on each such
payday. All payroll deductions made by a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.

(b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during each Offering Period (or
once each six (6) months during an Offering Period having a duration of more
than six (6) months), may decrease the rate of his or her Contributions during
the Offering Period by completing and filing with the Company a new subscription
agreement. The change in rate shall be effective as of the beginning of the next
calendar month following the date of filing of the new subscription agreement,
if the agreement is filed at least ten (10) business days prior to such date
and, if not, as of the beginning of the next succeeding calendar month. A
participant may increase the rate of his or her Contributions to become
effective only as of the Offering Date of a new Offering Period by completing
and filing with the Company a new subscription agreement in accordance with
Section 5(a).

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year equals $21,250.
Payroll deductions shall re-commence at the rate provided in such participant’s
subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

7. Grant of Option.

(a) Number of Shares Subject to Option.

(i) On the Offering Date of each Offering Period commencing on and after June 1,
2010, each eligible Employee participating in such Offering Period shall be
granted an option to purchase on the Purchase Date of such Offering Period a
number of shares of the Company’s Common Stock determined by dividing such
Employee’s Contributions accumulated prior to such Purchase Date and retained in
the participant’s account as of the Purchase Date by the lower



--------------------------------------------------------------------------------

of (A) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Offering Date, or (B) eighty-five percent (85%) of
the fair market value of a share of the Company’s Common Stock on the Purchase
Date.

Notwithstanding the foregoing, the Board may establish from time to time, but
prior to the commencement of the applicable Offering Period, a different method
for determining the number of shares of Common Stock for which an option shall
be granted on the Offering Date to each eligible Employee participating in the
applicable Offering Period; provided, however, that the number of shares that
may be purchased on each Purchase Date during the Offering Period shall not
exceed the number determined by dividing such Employee’s Contributions
accumulated prior to such Purchase Date and retained in the participant’s
account as of the Purchase Date by the lower of (i) eighty-five percent (85%) of
the fair market value of a share of the Company’s Common Stock on the Offering
Date, or (ii) eighty-five percent (85%) of the fair market value of a share of
the Company’s Common Stock on the Purchase Date.

(ii) Notwithstanding the foregoing, (x) no participant shall be permitted to
purchase more than 1,000 shares on any Purchase Date (unless the Board
establishes a different limit prior to the Offering Date of the applicable
Offering Period), (y) the maximum number of shares an Employee may purchase
during each calendar year in which an option is outstanding at any time shall
not exceed $25,000 in fair market value of the Company’s Common Stock
(determined on the Offering Date(s) applicable to such options in accordance
with Section 423(b)(8) of the Code and the regulations thereunder), and
(z) purchases pursuant to the Plan shall be subject to the limitations set forth
in Sections 3(b) and 13. The fair market value of a share of the Company’s
Common Stock shall be determined as provided in Section 7(b).

(b) Purchase Price.

(i) For each Offering Period commencing on and after June 1, 2010, the option
price per share of the shares offered in a given Offering Period shall be the
lower of (A) 85% of the fair market value of a share of the Common Stock of the
Company on the Offering Date; or (B) 85% of the fair market value of a share of
the Common Stock of the Company on the Purchase Date.

Notwithstanding the foregoing, the Board may establish from time to time, but
prior to the commencement of the applicable Offering Period, a different method
for determining the option price per share for such Offering Period; provided,
however, that the option price shall not be less than the lower of (i) 85% of
the fair market value of a share of the Common Stock of the Company on the
Offering Date; or (ii) 85% of the fair market value of a share of the Common
Stock of the Company on the Purchase Date.

(ii) Except as otherwise determined by the Board, the fair market value of the
Company’s Common Stock on a given date shall be the closing price of the Common
Stock for such date (or, in the event that the Common Stock is not traded on
such date, on the immediately preceding trading date), as reported by the NASDAQ
Global Market or, if such price is not reported, the mean of the bid and asked
prices per share of the Common Stock as reported by



--------------------------------------------------------------------------------

NASDAQ. If, on the relevant date, the Common Stock is not then listed on a
securities exchange or quotation system, the fair market value of a share of
Common Stock shall be as determined in good faith by the Board.

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of shares will be exercised
automatically on each Purchase Date of an Offering Period, and the maximum
number of whole shares subject to the option will be purchased at the applicable
option price with the accumulated Contributions in his or her account. No
participant shall acquire a fractional share. The shares purchased upon exercise
of an option hereunder shall be deemed to be transferred to the participant on
the Purchase Date. During his or her lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.

9. Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option or the deposit of such number of shares with the broker
selected by the Company for administration of Plan stock purchases, as
determined by the Company. Any cash remaining to the credit of a participant’s
account under the Plan after a purchase by him or her of shares on each Purchase
Date during an Offering Period other than the last Purchase Date, shall be
carried over to the next Purchase Period if the Employee continues to
participate in the Plan, or if the Employee does not continue to participate,
shall be returned to the participant. Any cash remaining to the credit of a
participant’s account under the Plan after a purchase by him or her of shares on
the last Purchase Date of an Offering Period shall be returned to the
participant, provided that if the amount that would be returned to the
participant pursuant to the preceding sentence is less than the amount that
would have been necessary to purchase an additional whole share of Common Stock
on such Purchase Date, the Company may retain the cash balance in the
participant’s account to be applied toward the purchase of shares in the next
Offering Period.

10. Voluntary Withdrawal, Termination of Employment.

(a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time on or before a date
prior to each Purchase Date specified by the Company by giving written notice to
the Company. All of the participant’s Contributions credited to his or her
account will be paid to him or her promptly after receipt of his or her notice
of withdrawal and his or her option for the current Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made during the Offering Period.

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, and his or her option will be automatically
terminated.



--------------------------------------------------------------------------------

(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during the Offering
Period in which the Employee is a participant, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to his or her
account will be returned to him or her and his or her option terminated.

(d) A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.

11. Automatic Withdrawal. This Section 11 shall not apply to any Offering Period
commencing after January 31, 2006. If the fair market value of the shares on any
Purchase Date of an Offering Period, other than the final Purchase Date of an
Offering Period, is less than the fair market value of the shares on the initial
Offering Date for such Offering Period, then every participant shall
automatically (i) be withdrawn from such Offering Period at the close of such
Purchase Date and after the acquisition of shares for such Purchase Period, and
(ii) be enrolled in a new twenty-four (24) month Offering Period commencing on
the first business day subsequent to such Purchase Period, with subsequent
Offering Periods commencing in twenty-four (24) month periods thereafter.

12. Interest. No interest shall accrue on the Contributions of a participant in
the Plan.

13. Stock.

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 1,300,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18. If the total number of shares which would otherwise be subject to
options granted pursuant to Section 7(a) on the Offering Date of an Offering
Period exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of Contributions, if necessary.

(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for



--------------------------------------------------------------------------------

the administration of the Plan. The composition of the committee shall be in
accordance with the requirements to obtain or retain any available exemption
from the operation of Section 16(b) of the Exchange Act pursuant to Rule 16b-3
promulgated thereunder.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him or her of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

16. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 15) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

17. Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.

18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees promptly
following the Purchase Date, which statements will set forth the amounts of
Contributions, the per share purchase price, the number of shares purchased and
the remaining cash balance, if any.

19. Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a) Adjustment. Subject to any required action by the shareholders of the
Company, the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for



--------------------------------------------------------------------------------

issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), as well as the price per share of Common Stock covered by each
option under the Plan which has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

(b) Corporate Transactions. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board. In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
each option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Offering Period then in progress by setting a new Purchase Date (the “New
Purchase Date”). If the Board shortens the Offering Period then in progress in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Board shall notify each participant in writing, at least ten (10) days prior
to the New Purchase Date, that the Purchase Date for his or her option has been
changed to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this Section, an option granted under the Plan shall be deemed to be assumed if,
following the sale of assets or merger, the option confers the right to
purchase, for each share of option stock subject to the option immediately prior
to the sale of assets or merger, the consideration (whether stock, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Stock for each share of Common Stock held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if such consideration received
in the sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock and the
sale of assets or merger.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations,



--------------------------------------------------------------------------------

recapitalizations, rights offerings or other increases or reductions of shares
of its outstanding Common Stock, and in the event of the Company being
consolidated with or merged into any other corporation.

20. Amendment or Termination.

(a) The Board may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect options previously
granted under the Plan unless expressly provided by the Board and (b) no such
amendment, suspension or termination may adversely affect an option previously
granted under the Plan without the consent of the participant, except to the
extent permitted by the Plan, or as may be necessary to comply with any
applicable law, regulation or rule. Notwithstanding the foregoing, in the event
that the Board determines that continuation of the Plan or an Offering Period
would result in unfavorable financial accounting consequences to the Company,
the Board may, in its discretion and without the consent of any participant,
including with respect to an Offering Period then in progress: (a) terminate the
Plan or any Offering Period, (b) accelerate the Purchase Date of any Offering
Period, (c) reduce the discount applicable or the method of determining the
option price in any Offering Period (e.g., by determining the option solely on
the basis of the fair market value on the Purchase Date), (d) reduce the maximum
number of shares of Common Stock that may be purchased in any Offering Period or
(e) take any combination of the foregoing actions. An amendment to the Plan must
be approved by the stockholders of the Company within twelve (12) months of the
adoption of such amendment if the amendment would authorize the sale of more
shares than are then authorized for issuance under the Plan or would change the
definition of the corporations that may be designated by the Board for
participation in the Plan.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to (i) change the Offering Periods and Purchase
Periods; (ii) limit the frequency and/or number of changes in the amount
withheld during an Offering Period, (iii) establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, which,
unless otherwise determined by the Board, shall be based on the applicable
exchange rate as in effect on the Purchase Date; (iv) permit payroll withholding
in excess of the amount designated by a participant in order to adjust for
delays or mistakes in the Company’s processing of properly completed withholding
elections; (v) establish reasonable waiting and adjustment periods and/or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Common Stock for each participant properly correspond with amounts
withheld from the participant’s Compensation; and (vi) establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto



--------------------------------------------------------------------------------

shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan, Effective Date. The Plan shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
the shareholders of the Company. It shall continue in effect for a term of
twenty (20) years unless sooner terminated under Section 20.

24. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.



--------------------------------------------------------------------------------

SCICLONE PHARMACEUTICALS, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

New Election                     

Change of Election                     

1. I,                                                                      
hereby elect to participate in the SCICLONE PHARMACEUTICALS, INC. Employee Stock
Purchase Plan (the “Plan”) beginning with the Offering Period commencing on
                    , 20         and subscribe to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Plan.

2. I elect to have Contributions in the amount of     % of my Compensation, as
those terms are defined in the Plan, applied to this purchase. I understand that
this amount must not be less than 1% and not more than 15% of my Compensation
during the Offering Period. (Please note that no fractional percentages are
permitted).

3. I hereby authorize payroll deductions from each paycheck during the Offering
Period at the rate stated in Item 2 of this Subscription Agreement. I understand
that all payroll deductions made by me shall be credited to my account under the
Plan and that I may not make any additional payments into such account. I
understand that all payments made by me shall be accumulated for the purchase of
shares of Common Stock at the applicable purchase price determined in accordance
with the Plan. I further understand that, except as otherwise set forth in the
Plan, shares will be purchased for me automatically on the Purchase Date of each
Offering Period unless I otherwise withdraw from the Plan by giving written
notice to the Company for such purpose.

4. I understand that I may discontinue at any time prior to three business days
before the Purchase Date my participation in the Plan as provided in Section 10
of the Plan. I also understand that I can decrease (but not increase) the rate
of my Contributions on one occasion only during the Offering Period by
completing and filing a new Subscription Agreement with such decrease taking
effect as of the beginning of the calendar month following the date of filing of
the new Subscription Agreement, if filed at least ten (10) business days prior
to the beginning of such month. Further, I may change the rate of deductions for
future Offering Periods by filing a new Subscription Agreement, and any such
change will be effective as of the beginning of the next Offering Period. In
addition, I acknowledge that, unless I discontinue my participation in the Plan
as provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.



--------------------------------------------------------------------------------

5. I have received or have had made available to me on the Company’s intranet
site a copy of the Company’s most recent prospectus containing a description of
the Plan prepared in connection with the Company’s registration of shares of
Common Stock issuable under the Purchase Plan with the Securities and Exchange
Commission and a copy of the complete “SCICLONE PHARMACEUTICALS, INC. Employee
Stock Purchase Plan.” I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

6. Shares purchased for me under the Plan should be issued in the name(s) of
(name of employee or employee and spouse only):

 

 

 

 

 

7. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:

 

NAME: (Please print)  

 

  (First) (Middle) (Last)

 

 

 

(Relationship)   (Address)  

 

8. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or within 1 year after the Purchase
Date, I will be treated for federal income tax purposes as having received
ordinary compensation income at the time of such disposition in an amount equal
to the excess of the fair market value of the shares on the Purchase Date over
the price which I paid for the shares, regardless of whether I disposed of the
shares at a price less than their fair market value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss.

I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations if any, which arise upon the disposition of
the Common Stock. The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to the sale or early disposition of
Common Stock by me.

9. If I dispose of such shares at any time after expiration of the 2-year and
1-year holding periods, I understand that I will be treated for federal income
tax purposes as having received compensation income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I



--------------------------------------------------------------------------------

paid for the shares under the option, or (2) excess of the fair market value of
the shares on the Offering Date over the purchase price determined as if the
option were exercised on the Offering Date. The remainder of the gain or loss,
if any, recognized on such disposition will be treated as capital gain or loss.

I understand that this tax summary is only a summary and is subject to change. I
further understand that I should consult a tax advisor concerning the tax
implications of the purchase and sale of stock under the Plan.

10. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

SIGNATURE:  

 

DATE:  

 

SPOUSE’S SIGNATURE (necessary if beneficiary is not spouse):

 

(Signature)

 

(Print name)

 



--------------------------------------------------------------------------------

SCICLONE PHARMACEUTICALS, INC.

EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

I,                      hereby elect to withdraw my participation in the
SCICLONE PHARMACEUTICALS, INC. Employee Stock Purchase Plan (the “Plan”) for the
Offering Period in which I am now participating. This withdrawal covers all
Contributions credited to my account and is effective on the date designated
below.

I understand that all Contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the current Offering Period will automatically
terminate, and that no further Contributions for the purchase of shares can be
made by me during the Offering Period.

The undersigned further understands and agrees that he or she shall be eligible
to participate in succeeding offering periods only by delivering to the Company
a new Subscription Agreement.

 

Dated:                                                                      
                 

 

  Signature of Employee